Citation Nr: 1007390	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-35 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for colitis with reversed ostomy, scar, and 
pancreatitis.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for migratory arthritis of the hips, knees, 
shoulders, hands, and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
December 1995, with service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  On October 13, 2009, during his video conference Board 
hearing before the undersigned Acting Veterans Law Judge, and 
prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw from appellate 
status the issue of entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected colitis 
with reversed ostomy, scar, and pancreatitis is manifested 
subjectively by complaints of malnutrition, anemia, weight 
loss, incontinence, and pouchitis without objective findings 
of severe ulcerative colitis with numerous attacks a year, 
malnutrition, and only fair health during remissions.  

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected migratory 
arthritis of the hips, knees, shoulders, hands, and lumbar 
spine is manifested subjectively by complaints of pain and 
instability, without objective findings of limitation of 
motion of the hips, knees, shoulders, hands, and lumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to 
service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness have been met.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2009).  

2.  The criteria for an initial evaluation in excess of 30 
percent for colitis with reversed ostomy, scar, and 
pancreatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code 7323 (2009).

3.  The criteria for an initial evaluation in excess of 20 
percent for migratory arthritis of the hips, knees, 
shoulders, hands, and lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5099 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claims for increased ratings, 
these claims arise from the Veteran's disagreement with 
initial evaluations following grants of service connection.  
In this case, the Veteran was provided a VCAA letter in April 
2004 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, private treatment records from February 
2002 to August 2003, and VA outpatient treatment records from 
June 1999 to February 2009.  The Board notes that the record 
was held open for 60 days; however, as of this date no 
additional medical evidence has been submitted.  The Veteran 
was also provided VA examinations in connection with his 
claims for increased ratings.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision
A. Withdrawn Claim
Chronic Fatigue Syndrome

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).  

During the October 2009 video conference Board hearing, the 
Veteran and his representative withdrew from consideration 
the issue of entitlement to service connection for chronic 
fatigue syndrome, to include as due to an undiagnosed 
illness.  As the Veteran has withdrawn his appeal as to the 
stated issue, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the issue, 
and it is dismissed without prejudice.  

B.  Increased Rating Claims

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
the disabilities.  This matter is therefore to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000). Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Colitis with Reversed Ostomy, Scar, and Pancreatitis

The Veteran contends that his service-connected colitis with 
reversed ostomy, scar, and pancreatitis warrants a higher 
rating.  In his August 2005 notice of disagreement (NOD), the 
Veteran explained that he suffers from numerous attacks of 
malnutrition, anemia, weight loss, and pouchitis.  He had a 
complete proctocolectomy with ileal J-pouch and an anal 
anastomosis with diverting loop ileostomy.  Although the 
surgery alleviated the symptoms of ulcerative colitis, the 
Veteran stated that the surgery left him with no colon, no 
terminal ilium, a shortened anal sphincter, and the 
possibility of living his life with an ostomy.  He further 
testified at the October 2009 hearing that he suffers from 
incontinence and has to wear pads daily.  The Veteran asserts 
that an increased rating his warranted for his service-
connected disability.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 30 percent evaluation for his service-connected 
colitis disability pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2009).  Under Diagnostic Code 7323, a 30 percent 
rating is assigned for ulcerative colitis productive of 
moderately severe symptoms with frequent exacerbations.  A 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  Id.  Finally, a 100 percent is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complications, such as 
liver abscess.  Id.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the Veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.
After review of the evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  Severe 
or pronounced ulcerative colitis is not shown.  While the 
evidence shows exacerbations of ulcerative colitis, the 
evidence does not show numerous attacks a year and 
malnutrition with his health only fair during remissions of 
his ulcerative colitis.  On examination in June 2005, the 
Veteran described having attacks with nausea and vomiting at 
least once a month and diarrhea at least 10 to 12 times a 
day.  The June 2005 VA examiner concluded that the Veteran 
was "well nourished," and his colitis did not cause 
significant anemia or malnutrition.  Similarly, at an October 
2007 VA examination, the VA examiner indicated that the 
Veteran appeared healthy and reported no instances of 
malnutrition.  Furthermore, in VA outpatient treatment 
records dated August 2006 and February 2007, the Veteran was 
described as being overweight.  It was also noted that he was 
advised to add regular physical exercise into his daily or 
weekly routine, in addition to decreasing the amount of junk 
food or fast food consumed.  The medical evidence does not 
more nearly approximate the criteria for severe symptoms of 
ulcerative colitis to warrant a 60 percent rating.  In 
addition, the evidence does not show the Veteran's ulcerative 
colitis resulted in marked malnutrition, anemia, and general 
debility or with a serious complication as liver abscess to 
warrant a 100 percent disability rating.  The symptoms 
described above are no more than moderately severe.  
Therefore, a rating in excess of 30 percent for ulcerative 
colitis is not warranted under Diagnostic Code 7323.  

The Veteran's symptoms also would not receive a higher rating 
under another analogous code for irritable colon syndrome 
(spastic colitis, mucous colitis, etc), as a 30 percent 
rating is the maximum evaluation available under Diagnostic 
Code 7319.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board also notes that the June 2005 VA examiner commented 
on two scars associated with the Veteran's service-connected 
colitis disability.  The first scar was described as an old 
leveled colostomy scar measuring at 2 centimeters by 6 
centimeters.  There was no tenderness, ulceration, adherence, 
tissue loss, keloid formation, hypopigmentation, abnormal 
texture, limitation of motion due to the scar, or instability 
with the scar associated with the scar.  However, both 
disfigurement and hyperpigmentation were present.  The second 
scar, described as a midline abdominal scar, measured at 31 
centimeters by 2 centimeters.  The VA examiner stated that 
the scar was leveled and tenderness, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
abnormal texture, and limitation of motion due to the scar 
were not present.  He indicated that there was the presence 
of disfigurement and hyperpigmentation associated with the 
scar.  The VA examiner concluded that both scars were caused 
by the Veteran's colitis treatment.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the Veteran's 
scars are located on his abdomen.  Although the Board notes 
that one of the Veteran's scars exceeds 39 square 
centimeters, there is no evidence that the scar is deep to 
warrant application of Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep and nonlinear; or 
Diagnostic Code 7805, scars, other, which are rated on 
limitation of function of the affected part.  The scars are 
not 144 square inches or greater to warrant application of 
Diagnostic Code 7802, scars, other than head, face, or neck 
that are superficial and nonlinear.  There is also no 
evidence that the scars are unstable or painful to warrant 
application of Diagnostic Code 7804, unstable or painful 
scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7804, and 7805 do not assist the Veteran in 
obtaining a higher evaluation for his service-connected 
colitis disability.  The Board also notes that effective 
October 23, 2008, VA revised portions of the rating schedule 
that addresses the skin.  The revisions do not alter or 
affect the Veteran's claim, however.

Finally, the Board acknowledges in particular, the Veteran's 
complaints of incontinence and wearing pads, as reported 
during the October 2009 hearing.  However, the Veteran is 
reminded that he is currently receiving a 30 percent 
disability evaluation for his fecal incontinence associated 
with colitis and reversed ostomy and scar with pancreatitis, 
to also include complaints of nausea, vomiting, liver 
function, abnormalities, and abdominal pain.  See the May 
2009 Decision Review Officer (DRO) decision.  

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for colitis with reversed ostomy, scar, and 
pancreatitis, and that in such cases, the Board must consider 
whether staged ratings should be assigned based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, there is no evidence that there have been changes 
in the Veteran's medical status regarding his service-
connected colitis disability.  Therefore, his overall 
service-connected colitis disability has not changed and a 
uniform rating is warranted.  

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for his colitis with reversed ostomy, scar, and 
pancreatitis, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Migratory Arthritis of the Hips, Knees, Shoulders, Hands, and 
Lumbar Spine

At the October 2009 hearing, the Veteran testified that his 
service-connected migratory arthritis is worse than the 
current evaluation contemplates.  He explained that he 
endures pain and instability associated with his knees and 
lower back.  The Veteran asserts that a higher rating is 
warranted for his service-connected migratory arthritis of 
the hips, knees, shoulders, hands, and lumbar spine.  

In this case, the Veteran is receiving a 20 percent 
evaluation for his service-connected migratory arthritis 
under Diagnostic Codes 5099-5003.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic 
Code 5099 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  
Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board notes that the Veteran is presently receiving the 
maximum available rating under Diagnostic Code 5003; 
therefore, Diagnostic Code 5003 does not assist him in 
obtaining a higher evaluation.  The Board must consider 
evaluation of the Veteran's service-connected migratory 
arthritis of the hips, knees, shoulders, hands, and lumbar 
spine separately based on limitation of motion.  

Over the course of this appeal, the Veteran was afforded two 
VA examinations.  Joint examination testing at the May 2005 
VA examination revealed no crepitus or swelling of the knees, 
but the presence of bilateral tenderness in the lateral and 
medial joint line.  Range of motion for both knees was 
flexion from 0 degrees to 140 degrees and full extension 
without pain.  There was no evidence of fatigability, lack of 
endurance, or weakness after repetitive use.  The examiner 
reported full range of motion with no pain during the 
examination for both of the Veteran's hips as well.  Range of 
motion testing reflected flexion from 0 degrees to 125 
degrees, extension from 0 degrees to 30 degrees, adduction 
from 0 degrees to 25 degrees, abduction from 0 degrees to 45 
degrees, external rotation from 0 degrees to 60 degrees, and 
internal rotation from 0 degrees to 40 degrees.  Similarly, 
the hips showed no evidence of weakness, lack of endurance, 
or incoordination.  Bilateral shoulders presented full range 
of motion without swelling or tenderness.  Range of motion 
testing showed forward flexion from 0 degrees to 180 degrees 
without pain, abduction from 0 degrees to 180 degrees, 
external rotation from 0 degrees to 90 degrees, and internal 
rotation from 0 degrees to 90 degrees.  There was also no 
evidence of weakness, lack of endurance, or fatigability 
after repetitive use.  Bilateral hands presented full range 
of motion with no swelling or tenderness.  The VA examiner 
noted a previous right hand ring finger flexion deformity due 
to the previous trauma in the proximal phalangeal joint.  
Otherwise, there was adequate hand grip, no deformities, or 
evidence of decreased strength after repetitive use or 
against resistance.  Finally, the thoracolumbar spine showed 
no evidence of spasm, tenderness, or a positive Lasegue's 
sign.  Range of motion testing was forward flexion from 0 
degrees to 90 degrees, extension from 0 degrees to 30 
degrees, left and right lateral flexion from 0 degrees to 30 
degrees, and left and right lateral rotation from 0 degrees 
to 30 degrees.  The VA examiner assessed the Veteran with a 
history of migratory joint pain or arthralgias due to 
ulcerative colitis.  

At a second VA examination conducted in October 2007, the 
Veteran reported continuing migratory pain and arthritis in 
the hips, shoulders, knees, and hands.  He also claimed pain, 
weakness, stiffness, swelling, and occasional instability in 
the joints, as well as lumbar spine pain and spasm in the 
lower area with radiation to the hips.  The Veteran further 
added that his migratory arthritis has progressively 
worsened, and he takes prescribed medication daily for the 
pain.  Range of motion testing of the knees revealed flexion 
to 140 degrees and extension to 0 degrees, with no additional 
limitation of motion on repetitive use.  The Veteran's hips 
range of motion was recorded as flexion to 125 degrees, 
extension to 30 degrees, abduction to 45 degrees, adduction 
to 25 degrees, internal rotation to 40 degrees, and external 
rotation to 60 degrees.  His shoulders range of motion was 
reported as flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  There was no additional limitation of motion on 
repetitive use.  Metacarpophalangeal (MCP) joint flexion for 
both hands was 0 degrees to 70 degrees, proximal 
interphalangeal (PIP) flexion from 0 degrees to 80 degrees, 
and distal interphalangeal joint (DIP) flexion from 0 degrees 
to 70 degrees.  The Veteran demonstrated adequate hand grip, 
no deformities, and no evidence of decreased strength after 
repetitive use or against resistance.  Finally, range of 
motion testing for the thoracolumbar spine was recorded as 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees.  There was no additional loss 
of motion on repetitive use.  The VA examiner diagnosed the 
Veteran with migratory arthritis of the hips, knees, 
shoulders, hands, and lumbar spine.  

In this case, the Board finds that separate ratings based on 
limitation of motion of the hips, knees, shoulders, hands, 
and lumbar spine is not warranted.  At both VA examinations, 
the Veteran demonstrated full range of motion of his knees, 
hips, shoulders, hands, and lumbar spine.  There was no 
evidence of any limitation of motion even upon repetitive 
testing.  The Veteran demonstrated motion in all planes of 
excursion for the stated joints.  Thus, Diagnostic Codes 
5201, 5216-5223, 5242, 5250, 5256, 5260, and 5261 are not for 
application in this case and do not provide a higher 
evaluation for the Veteran's service-connected migratory 
arthritis of the hips, knees, shoulders, hands, and lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5216-
5223, 5242, 5250, 5256, 5260, 5261.

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this regard, the Board notes the Veteran's continuing 
complaints of pain, stiffness, and weakness associated with 
his hips, knees, shoulders, hands, and spine.  When 
considering these subjective complaints together with the 
objective medical evidence described above, the Board finds 
that the Veteran's disability most closely approximates a 20 
percent rating for his service-connected migratory arthritis 
of the hips, knees, shoulders, hands, and spine.  There is no 
indication that pain, stiffness, and weakness, due to the 
Veteran's disability has caused functional loss greater than 
that contemplated by the 20 percent evaluation currently 
assigned.  Furthermore, the May 2005 VA examiner noted no 
evidence of fatigability, lack of endurance, or weakness 
after repetitive use for each joint, and the October 2007 VA 
examiner reported no pain or additional limitation of motion 
on repetitive use during range of motion testing.  Therefore, 
an increased evaluation is not warranted based on application 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Finally, in view of the Court's holding in Fenderson, the 
Board finds that, at no time since service connection has 
been in effect has his service-connected migratory arthritis 
of the hips, knees, shoulders, hands, and lumbar spine been 
more disabling than as currently rated.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 20 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for migratory arthritis of the 
hips, knees, shoulders, hands, lumbar spine, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluations are inadequate for the Veteran's 
service-connected colitis with reversed ostomy, scar, and 
pancreatitis and migratory arthritis of the hips, knees, 
shoulders, hands, and lumbar spine, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are 
provided for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criterion adequately describes 
the severity and symptomatology of the Veteran's service-
connected disabilities.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to his service-
connected disabilities.  Moreover, marked interference with 
employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of extraschedular ratings was 
not prejudicial.  


ORDER

The appeal as to entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness is dismissed.  

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for colitis with reversed ostomy, scar, and pancreatitis is 
denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for migratory arthritis of the hips, knees, shoulders, hands, 
and lumbar spine is denied.  


REMAND

The Veteran seeks service connection for headaches, to 
include as due to an undiagnosed illness incurred during 
military service.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Additionly, as the 
Veteran had military service in the Persian Gulf region after 
August 2, 1990, he is considered a Persian Gulf Veteran.  See 
38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran shall be 
service-connected for objective indications of chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  

The Board notes as an initial matter that he does not have 
have a current diagnosis of a headache disorder.  However, 
the Board also finds that headaches are within the realm of 
symptomatology subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran 
has given recurrent and consistent testimony regarding his 
headaches, sufficient evidence has been presented to trigger 
VA's duty to further assist him with the development of this 
claim.  VA is obligated to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006)..  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
chronic headaches.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the claims 
folder and examining the Veteran, the 
examiner should state whether a current 
diagnosis of a disability characterized by 
headaches is demonstrated.  Based on a 
review of historical records and medical 
principles, the examiner should also 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any diagnosed 
headache disorder, to include any causal 
relationship with the Veteran's service in 
the Persian Gulf War.

2.  After undertaking any additional 
development and giving the appellant full 
opportunity to supplement the record, 
adjudicate the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


